Exhibit 10.5




First Debenture Modification Agreement




This modification agreement is dated as of December 13, 2005, and made by and
among Pacific Gold, Corp. (“Company”), Crescent International Ltd. (“Crescent”)
and Palisades Master Fund LP (“Palisades”).




This modification agreement is intended to make certain adjustments to various
agreements, including a Securities Purchase Agreement, Debenture, Warrant and
Registration Rights Agreement entered into on or about April 7, 2005 (“First
Debenture Financing”) in connection with a sale of debentures in aggregate
principal amount of $4,000,000 (First Debentures”) and certain common stock
purchase warrants to purchase up to 4,000,000 shares of common stock at a
current exercise price of $.30 (First Warrants”), so as to accommodate a
financing by the Company through the sale of additional debentures in aggregate
principal amount of $1,500,000 (“Second Debentures”) and additional common stock
purchase warrants at an initial exercise price of $.10 (“Second Warrants”) to be
concluded in December 2005 (“Second Debenture Financing”).  Although certain
modifications are specified below, if the terms of any other document is not
mentioned was executed and delivered in respect of the First Debenture
Financing, they nonetheless will be deemed modified so that the terms among all
the agreements for the First Debenture Financing are consistent, such being the
intent of the parties hereto. Additionally, any of the exercise or conversion
price reset provision of the terms of the First Debenture Financing, other than
as set forth herein, shall not be operative because of the Second Debenture
Financing.




SECTION 1, Modifications to Securities Purchase Agreement




Definition of Exempt Issuance.  (A) The definition will be modified to include
the securities of the Second Debenture Financing, including the original
issuance and the conversion or exercise of any of such securities issued or
issuable in connection with or as a result of the Second Debenture Financing.
  (B) The definition will be modified further to include in subpart (d) that any
additional performance equity plan for the issuance of shares and options of the
Company which is approved by the directors and the stockholders of the Company,
in the ordinary course, will be an exempt issuance.   (C)  The old subpart (c)
of the definition is changed to the following “(c) securities issued pursuant to
acquisitions or strategic transactions, provided any such issuance shall only be
to a Person which is, itself or through its subsidiaries, an operating company
in a business synergistic with the business of the Company and in which the
Company receives benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities.”




Section 4.13, Participation in Future Financings.  Crescent and Palisades waive
any rights they have under Section 4.13 in respect of the Second Debenture
Financing.








--------------------------------------------------------------------------------

Section 4.14, Subsequent Equity Sales.  Crescent and Palisades acknowledge that
the Second Debenture Financing is not a violation in any way of the provisions
of Section 4.13.




Section 4.15, Equal Treatment of Purchasers.  Crescent and Palisades acknowledge
that the Second Debenture Financing is not a violation in any way of the
provisions of Section 4.15.




SECTION 2, Modification of the First Debentures




Section 5 (b), Subsequent Equity Sales.  The Second Debenture Financing shall
not cause any modification to the financial or other terms of the First
Debentures or the First Warrants, other than as provided here in, and will not
be deemed to be a violation in any way of the provisions of Section 5(b).




Section 5(f), Notice.  Crescent and Palisades agree that no notice is required
under the First Debentures because the conversion price thereof has not been
changed.




Section 7(a). Negative Covenants.  Crescent and Palisades agree that, without
consent, the Company may acquire land, prospects, claims and leases and similar
assets (including corporations, partnerships and other entities holding the
foregoing) for use in its mining business, directly or through subsidiaries,
which may be secured by the asset acquired and financed using debt and/or cash
of the Company or its subsidiaries.




Section 8, Events of Default.  The parties hereto agree that there are no
currently outstanding events of default.




SECTION 3, Registration Rights Agreement for First Debentures and First Warrants




The parties hereto agree that the liquidated damages provisions are unique to
Palisades and Crescent and are not for the benefit of any other person and are
not transferable.  The parties also agree that any registration statement filed
and declared effective in connection with the Second Debenture Financing may
include securities issued or issuable under the terms of the First Debenture
Financing.




Definition of the Effectiveness Period.  The definition is modified to increase
the time in which a registration statement may be declared effective if the
required date of effectiveness falls after February 14 in any year and before
March 30, then it shall be April 10.








--------------------------------------------------------------------------------

SECTION 4, Modification of First Warrants




Section 2(b), Exercise Price.  The exercise price of the warrant is reduced from
$2.125 to $0.01.




Section 2(c), Cashless Exercise.  The algebraic part of the formula is corrected
to [(A-B) times(X)].




Section 3(b), Subsequent Equity Sales.  Because the exercise price has been
reduced to $.01 per warrant, this provision is deleted and of no further effect
for the warrants.




The parties hereto agree to the foregoing as of the date first specified above.




Pacific Gold Inc.




By

Mitchell Geisler

Chief Operating Officer







Crescent International Ltd.




By ______________

Mel Craw, Authorized Signatory




And




By

Maxi Brezzi, Authorized Signatory







Palisades Master Fund LP




By

    , Authorized Signatory



